Citation Nr: 0216673	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an adjustment disorder. 

(The issue of entitlement to an increased evaluation for 
Grade 1-2 cystocele, currently evaluated as 10 percent 
disabling, will be the subject of a later Board decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1975 
to November 1977 and from November 1980 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2002, the veteran failed to appear for a hearing 
before a Member of the Board at the RO in Detroit, Michigan.  
Therefore, the veteran's hearing request is deemed withdrawn 
in accordance with 38 C.F.R. § 20.704(d)(2002). 

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for Grade 1-2 
cystocele, currently evaluated as 10 percent disabling 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.
2.  There is no current medical evidence of a psychiatric 
disorder, to include an adjustment disorder.   



CONCLUSION OF LAW

A psychiatric disorder, to include an adjustment disorder, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126].  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify a claimant 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the RO informed the veteran of the 
evidence needed to complete her claim for service connection 
for a psychiatric disorder, to include an adjustment disorder 
and of the duty to assist requirements of the VCAA in a March 
2001 letter and in a June 2001 Supplemental Statement of the 
Case.  In addition, in March 2000, the veteran was afforded 
an additional VA medical examination in order to determine 
the exact etiology of any current psychiatric disorder.  
Finally, the veteran failed to report for a hearing before a 
Member of the Board in October 2002.  As such, the Board 
finds that the correspondence clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate her claim.   

The Board believes that it is clear that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of her claim.  The Board concludes that the notice 
provisions of the VCAA have been satisfied with respect to 
this case. 

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for a psychosis is one year.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.
Factual Background

Service medical records reflect that commencing in 1990, the 
veteran was seen on numerous occasions for an adjustment 
disorder with a depressed mood, and was placed on medication.

Post-service VA and private medical evidence, dating from 
December 1978 to May 2001, reflect that when examined by VA 
in March 2000, the examiner indicated that he had reviewed 
the veteran's entire claims file.  The examiner reported the 
veteran's inservice history with respect to her mental 
disorder.  The veteran related that she had experienced three 
major upsets during service with regards to her mental 
health.  First, she reported that she was married to a man, 
who unknown to her, was a bigamist.  Secondly, she reported 
that during service, she had constant issues which revolved 
around her weight.  In this regard, she reported that her 
weight was a "bone of contention" for fifteen years in the 
United States Air Force (USAF).  Finally, she indicated that 
during her service with the USAF, the work level "went 
through the roof."  The veteran indicated that during her 
service with the USAF between approximately 1994-1997, she 
was put on medication for a two-year period in order to 
control her temper.  The veteran reported that the medication 
was helpful to her; however, she indicated that she did not 
want to become dependent on it so she stopped taking it.  
After a lengthy mental status examination, the VA examiner 
concluded that there was no doubt that the veteran had a 
legitimate "adjustment disorder" in the past, but that she 
did not currently fulfill the diagnostic criteria for an 
adjustment disorder or any other Diagnostic Statistical 
Manual IV diagnoses (DSM-IV).  An Axis I diagnosis was not 
recorded.

Analysis

Service medical records reflect that in 1990, that the 
veteran was seen on numerous occasions for an adjustment 
disorder and a depressed mood and that she received 
medication.  However, there is no post-service medical 
evidence of record showing that the veteran has ever been 
diagnosed with an adjustment disorder or any other 
psychiatric disorder.  In this regard, when examined by VA in 
March 2000, the examining physician concluded, after a 
through review of the service medical records and a mental 
status examination of the veteran, that she did not currently 
have an adjustment disorder or any other psychiatric disorder 
in accordance with DSM-IV.  In conclusion, in the absence of 
competent evidence of any current psychiatric disorder, to 
include an adjustment disorder, there can be no valid claim.  
Brammer, supra.  In light of these circumstances, the Board 
must conclude that the preponderance of the evidence is 
against the claim for service connection for an adjustment 
disorder.

The veteran maintains that she currently has a psychiatric 
disorder, to include an adjustment disorder which had its 
onset during active service.  However, the veteran does not 
possess the requisite medical training and expertise to make 
medical diagnoses; her statements in this regard are thus 
entitled to no probative weight with regard to addressing the 
origin of the claimed disability on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, the claim of entitlement to service 
connection for a psychiatric disorder, to include an 
adjustment disorder must be denied.  38 C.F.R. § 4.3 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include an 
adjustment disorder is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

